 AMERICAN MOTORS CORPORATIONAmerican Motors CorporationandJonathan Melrod.Case 30-CA-2446October 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn May 22, 1974, Administrative Law JudgeThomas S. Wilson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief 'and has decided to affirm the rulings, findings,' andconclusions'of the Administrative Law Judge, andto adopt his recommended Order 4 as modified here-in.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, American Motors Corpora-tion,Milwaukee, Wisconsin, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notice is substituted for the AdministrativeLaw Judge's notice.'Respondent's request for oral argument is hereby denied as the record,exceptions,and brief adequately present the issues and positions of theparties2The Administrative Law Judge found that Foreman James Craig violat-ed Sec 8(a)(1) by preventing employee Jonathan Melrod, who was on abreak,from continuing to talk to employee Albert Guzman while the latterwas working We disagree.We first note that the complaint did not allegethis incident as a violation of the Act, nor did the General Counsel at theconclusion of the hearing move to amend the complaint to conform to theevidence Furthermore,thismatter does not appear to have beenfully liti-gated by the parties Thus, the record is devoid of any evidence of thecontent of the interrupted conversation,whether itoccurredbefore or afterthe Respondent became aware that Melrod and Guzman had been distrib-uting leaflets to employees,or if Melrod's talking to Guzman interfered withhis production as Craig contended In our view,a finding that Craig's ac-tions were violative of Sec 8(a)(1) is not warranted in these circumstances3We find,in agreement with the Administrative Law Judge,that therecord evidence amply supports a finding that Respondent unlawfully dis-charged Albert Guzman and Jonathan Melrod for engaging in protectedconcerted activity in violation of Sec 8(axl) and(3) of the Act In sofinding, we do not adopt the Administrative Law Judge's allusions to pastpolitical figures4 The Administrative Law Judge rested his recommendation of a broadorder on the very broad finding that Respondent "has an opposition to theAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government455WE WILL NOT discharge or otherwise discrimi-nate in regard to the hire and tenure of employ-ment or any term or condition of employment ofany of our employees because of their member-ship in and activities on behalf of InternationalUnion, United Automobile, Aerospace and Ag-ricultural Implement Workers of America, LocalNo. 75, or any other union of their choice, orbecause of their engaging in protected concertedactivities.WE WILL offer Jonathan Melrod and AlbertGuzman each immediate reinstatement to hisformer job or, if that job no longer exists, to asubstantially equivalent position, without preju-dice to his seniority or other rights and privilegesand WE WILL pay each for any loss of pay he mayhave suffered by reason of our discriminationagainst him, together with interest thereon at 6percent per annum.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof their rights to self-organization, to form, join,or assist International Union, United Automo-bile,Aerospace and Agricultural ImplementWorkers of America, Local No. 75, or any otherlabor organization of their choice, to bargaincollectively through a bargaining agent chosenby our employees, to engage in concerted activi-ties for the purpose of collective bargaining orothermutual aid or protection, or to refrainfrom any such activities.AMERICAN MOTORS COR-PORATIONpolicies of the Act in general"Such a finding seems to us too sweeping andincongruous with the existenceof a plainly stablebargaining relationshipbetween Respondent and a major international union, and wedisavow itNonetheless,Respondent has shown here a failure to respect the rights ofemployees who are critical of their union and who seek to exercise their Sec7 rights bymaking their concerted voices heard as to matterson which theyseek more vigorous union actionWhile we adopt the recommended broad remedial order herein, therefore,we do so because of the seriousness of Respondent's violations of Sec8(axl) and(3) of theAct Retaliation for such concerted activities,includ-ing the use of the ultimate penalty of discharge, strikes at the very heart ofthe Act(N L R B vEntwistleManufacturing Company,120 F 2d 532, 536(C A 4, 1941))and constitutes conduct from which we may reasonablyinfer the likelihood of recurrences of similar interference with Sec 7 rights,and thus justifiesour Order herein214 NLRB No. 75 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge duly filed on September 6, 1973, by Jonathan Mel-rod, an individual, herein referred to bynameor as theCharging Party, the General Counsel of the National La-bor Relations Board, herein referred to as the GeneralCounsel I and the Board respectively, the Regional Direc-tor for Region 30 (Milwaukee, Wisconsin), issued its com-plaint dated December 20, 1973, against American MotorsCorporation, herein the Respondent.The complaint alleged that the Respondent had engagedin and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the Labor Management Rela-tions Act, 1947, as amended, herein referred to as the Act.Respondent duly filed its answer admitting certain alle-gations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice a hearing thereon was held before meinMilwaukee,Wisconsin, on March 5 and 6, 1974. Allparties appeared at the hearing, were represented by coun-sel, and were afforded full opportunity to be heard, to pro-duce and cross-examinewitnesses,and to introduce evi-dence material and pertinent to the issues. At the conclu-sion of the hearing oral argument was waived. Briefs werereceived from General Counsel and Respondent on April8, 1974.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIBUSINESSOF RESPONDENTAmerican Motors Corporation is a Maryland corpora-tion engaged in the manufacture of automobiles at severallocations throughout the United States, including its facili-ties inMilwaukee, Wisconsin, the only location involvedherein. During the past calendar year, a representative pe-riod, Respondent caused goods and materials valued in ex-cess of $50,000 to be shipped across the lines of the severalStates.Accordingly I find that at all times material herein, Re-spondent has been, and is now, an "employer" as definedin Section 2(2) of the Act, engaged in "commerce" and inoperations "affecting commerce" as defined in Section 2(6)and (7) of the Act.It.THE LABOR ORGANIZATIONInternationalUnion,United Automobile, Aerospaceand Agricultural Implement Workers of America, LocalNo. 75, is a labor organization admitting to membershipemployees of Respondent. In fact, said International1This term specifically includes the attorney appearing on behalf of theGeneral Counsel at the hearingUnion and its Local 75, at all times material herein, hasbeen and now is a party to a collective-bargaining agree-ment with Respondent effective as of October 16, 1970,and extending by its terms to September 16, 1974III.THE UNFAIR LABOR PRACTICESIn accordance with these instructions Martin was soonadvised that the leaflet was being distributed by JonathanMelrod,WillieWilliams, Dave Lamb, and Bill Roby, allemployees of the plant, who also admittedly were the au-thors thereofAlso promptly upon receipt of this first leaflet Martinwent to see Plant Manager Zorn with a copy of the leaflet.Martin testified:A. The FactsA. I think I would have seen him [Zorn] early on[March] the 15th.Q. Did you see him?A. In fact, I dropped a copy of the literature which2No witness was positive of the date but March 15 was accepted by allpartiesThis whole case began on the morning of March 15,1973,2 with the distribution of a leaflet at the employees'gatesto Respondent's Milwaukee body plant. The leafletwas headed, "Workers-Fight!" It announced that UAWPresident Leonard Woodcock was coming to speak to Lo-cal 75 on Saturday, March 17, and urged everyone to at-tend. It advised that the pamphleteers were "a group ofunion members who want to bring up a few issues we be-lieveWoodcock should answer." Amongthe issues men-tioned as possible subjects of negotiation in the negotia-tions coming up with the Big Three auto companies were"voluntary overtime," a substantial wage increase, thespeedup, and paid vacations for new employees. Two car-toons were also reproduced in the leaflet.A copy of this leaflet promptly found its way to the deskof Raymond A. Martin, Respondent's director of industrialrelations at the plant. In regard to this Martin testified:Q.What did you do when you saw the first hand-bill?A. I read it, and it appeared to be a little differentthan what we normally get.Q. How do you mean different?A.Well, I think, just as you heard in prior testimo-ny, when anything was handed out in the plant, I get acopy of it. The guards pick it up, labor relations, per-sonnel, whoever might have it, and part of the job isfinding out what's going on in the plant. This was alittle bit unusual, and some of the terminology was notthe same language, sort of different. It was terminolo-gy that isn't normally used in the plant; in my opinionit looked suspicious to me, and I asked at that time ifwe were to see any more in the future, let me knowwho was distributing it and to make sure that I gotcopies. AMERICAN MOTORS CORPORATIONInormally would do when any literature was handedout.Q. And that was the start of the whole thing?A. Yes, it was.About March 19 Respondent increased its daily produc-tion of auto bodies about 4 percent from 576 auto bodies to600 per day. At or about the same time Respondent in-creased its employment by about 4 percent or 100 employ-ees.This increase produced another leaflet, also containingcartoons, under the heading "Fight Speed up." The firstcartoon in this leaflet shows a worker being taken into the"sick bay" with a sign reading "work faster" tacked to thedoor with one management official saying to another "Thismeans we will have to look for another winner for the high-est output per worker award." The second cartoon at the"Associated Employers Club" has one official saying totwo others, "I'm bored-let's go out to the plant and watchthe workers knock themselves out!" The final cartoon re-produced therein concerns an executive with the name"Zorn" printed on his desk.The written message contained in this leaflet exclusivelyconcerned objections to the speed-up in the plant. Also inthe final paragraph the authors of the leaflet describedthemselves as follows:This leaflet is being put out by a group of peoplewho want to make our union, Local 75, stronger. Themore we are willing to stand up and fight the strongerour union will be. We call ourselves the FIGHT BACKCaucus of Local 75. You met some of us at the gate.We are Black, Latin and White, men and women,young and old-joining together to build the workersfight back movement.A day or so later the third leaflet was distributed openlyas usual atthe plantgates.This one was headed "Are youdead yet?" It contained the announcement that:Last month five brothers had a heart attack. Threedied.Why? Machines are only made to run at thatspeed. Hitler didn't ask that much.Yesterday we filed grievances. Work ran down theline undone. People are walking all over one another.Don't let foreman bribe you with phony promises Wemust keep on fighting.At this point Martin testified:A.Well, when I got the second or third issue ofthese leaflets that were being handed out, I had a-Iasked other people in other facilities, number one, theEmployers Association, and some of the other people,if they had ever been involved in this kind of thing,and I got a couple of positive answers. I looked at theliterature that had been handed out at that time attheir plants. It was almost identical in format, theprinting was similar, the content was very similar, thecartoons that had been mentioned were almost identi-457cal. So, we decided that we would do a little furtherchecking into the matter, andI asked whether or not wehad run a check on some of the people handing out theliterature,and some of the checking had been done byour own people, merely calls to the various peoplewho had employed them before, so I said, "Run acheck on them" which they did. [Emphasis supplied.]By this time the names of Winston Roman and GailGaillard had been added to the known distributors of theleaflets.Albert Guzman had assisted in the distribution ofthis third leaflet and was seen so doing by his foreman,James Craig, who warned Guzman that same day not toget involved with Melrod and who admittedly preventedMelrod from speaking to Guzman at his work station.3One of Martin's informants from his inquiries at the em-ployers' association was Trost, an executive at Briggs andStratton.4 As to this Martin testified:A. They [Briggs and Stratton] had had a problemwith the Revolutionary Union, and they had a casebefore the NLRB, as I recall,5 so I calledto see if Icould come over and talk to them about it, and theydescribed their problem, and they indicated that theythought-MR. UGENT: I'll object to that as hearsay.JUDGE WILSON: I'll accept it as a report, but not forthe truth of what was reported.MR. BRICHZE:I'm trying to establish his reasons-JUDGE WILSON: I'll takeitas areport.A. They understood that one of the employees thathad used to work for them that was involved in a po-litical type movement may have been associated withthe Revolutionary Union and had gone to work for us.Q.Who is that?A. That happened to be Guzman. They lookedaround and-I didn't know if he was working for us ornot and I obtained a copy of the application andasked about him, what type of individual he was, andso forth; they said he was unsatisfactory; he was anattendance problem. "Did they fire him?" "No, he hadquit voluntary," so I went back to the plant and Ichecked our files and had them checked and to see ifhe was employed by us.Upon finding that Guzman was in fact employed by Re-spondent Martin added Guzman's name to the list of dis-tributors of the leaflets which were to be checked by threeprivate detective agencies used by Respondent for thatpurpose: Fidelfacts, Special Agents Research Corporation,and an unnamed private detective agency.Trost of Briggs and Stratton showed Martin literaturedistributed at its plant about which Martin testified:3Craig testified that he stopped Melrod from speaking to Guzman be-cause Guzman was at that time at work and Craig thought that it mightinterferewith that work Usually conversations between a worker on abreak and a worker at work were permitted,unless the foreman thought thatthe conversation might interfere with the work being doneTrost was not called as a witness5Other evidence in this record indicates that this case was settled 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. He showed me the literature which said, "We'renot going to work overtime," the same kind of thingwe were getting, people were overworked, the typical,more textbook rather than in-plant language, if youunderstand what I'm saying.By this time Martin had convinced himself that he wasdealing with a "political thing" rather than a labor prob-lem. Zorn was already in touch with his superiors at Keno-sha about the leaflet situation. According to Martin, Zornreached the "political thing" conclusion even before Mar-tin had.Also about this time various and sundry employees be-gan filinggrievances over the speedup. Auto bodies beganto go down the assembly line with work undone proving,allegedly atleast,according to subsequentleaflets, "a surething that the standards are too tight."Admittedly grievances always followed a speedup in theassembly line at the plant so that the filing of these griev-ances was nothing new or unexpected. The only thing newin the situation was the fact that the leaflets urged thatgrievances against the speedup be filed as a means of"Fighting Back."About the time of the distribution of the third leaflet bythe Fight Back Caucus, employees in the plant began wear-ing T-shirts on which was printed by a silk screen process alarge red stop sign with the words printed in white therein"Fight Speed Up." Zorn promptly gave orders to the supe-riors to stop that practice. In fact one supervisor, at least,admittedly threatened disciplinary action against an em-ployee for wearing such a T-shirt. Soon thereafter, howev-er,Zorn rescinded this order.6In their conversations Zorn and Martin equated these"Fight Speed Up" T-shirts with the experience Respondenthad had some years before when T-shirts bearing thewords "Black Power" appeared in the plant. At that timeRespondent found these "Black Power" T-shirts to be so"inflammatory" that with the assistance of the Union theemployees were persuaded, without disciplinary action, toforego wearing them.Melrod admittedly sold about 30 of these "Fight SpeedUp" T-shirts to employees. He sold one to a woman in theplant while on breaktime His foreman and representativesfrom the labor relations department promptly confiscateda bag ofsimilarshirts which he had in the plant and gavehim a verbal warning for violating Respondent's "no solici-tation" rule.The next morning Melrod attempted to enter the plantwith another bag of similar T-shirts. This bag of shirts wasconfiscated by the guard at the gate with the promise toreturn thesameto him as he left the plant that evening.However, that evening the bag was in the labor relationsdepartment and, when Melrod attempted to retrieve itfrom that department, he was told that they were holdingthe bag of T-shirts as "evidence" while debating whether tochargeMelrod with a violation of the "No solicitation"rule or the more serious charge of "concerted action" Withthe aid of his union steward Melrod was ultimately suc-6 Zorn did not testify He had left Respondent's employ in November1973cessful in retrieving the bag of shirts from the labor rela-tions department that evening.Two different foremen, Will Love and James Craig, or-deredMelrod out of their respective departments whenMelrod, while on his break, was attempting to talk withfriends, including Guzman, who were not on break andwere working. At that time such conversations were per-nussibleand usual in the plant except on those occasionswhen such conversations interfered with work production.'As noted above Martin ordered checks made on allknown distributors of the Fight Back Caucusleaflets.These checks were made by three independent private de-tectiveagencies.Martin had these agencies check on all theknown distributors of the Fight Back Caucus leaflets.When Fidelfacts through its manager Corrigan reportedback on Melrod, very belatedly in the estimation of Mar-tin,8Martin suggested that Fidelfacts investigate as towhether or not Melrod had attended the University of Wis-consin and whether the "Fight Speed Up" shirts had beensilk screened by "RPM Printing" of Madison, Wisconsin,which appeared on Melrod's employment application ashis last employer By this time Martin had interpreted thisemployer'sname tobe "Revolutionary Printing Move-ment." 9 Subsequently Fidelfacts reported back that RPMPrinting did do silk screen work but could not verify thefact that the "Fight Speed Up" T-shirts had been silkscreened there.1°Martin's suggestion to Fidelfacts thatthey check Melrod's attendance at the University of Wis-consin was more fruitful." They discovered that Melrodhad in fact matriculated and graduated from the Universi-ty of Wisconsin at Madison in January 1972 with a Degreeof Bachelor of Arts.A check of Guzman's employment application to Re-spondent disclosed that his employment at Briggs andStratton was not listed therein.Having thus established that Melrod had graduatedfrom the University of Wisconsin which did not appear onhis application for employment form and that Guzmanhad worked for Briggs and Stratton which also did notappear on his application for employment form, Zorn,Martin, and their superior Maddox in Kenosha, Wiscon-sin, decided to terminate Melrod and Guzman for falsify-ing their applications, a dischargeable offense underRespondent's rules as noted on the application formitself.Accordingly about 2:15 p.m. on April 2 Dave Turrie ofrCraig testified that he considered that Melrod's conversation with Guz-man was, in fact, interfering with Guzman's production Foreman Love wasnot called as a witnesssFidelfacts was dropped by Respondent because of its alleged slownessin reporting back9Melrod testified that "RPM" were merely initials Respondent intro-duced no proof to the contraryAs noted heretofore,these reports were received as "reports"and not forthe truth of any of the allegations therein In fact Respondent made noattempt to prove the truth of any of the allegations contained in any of thereports from any of these private detective agencies or other informants10in fact, Melrod's testimony that he and his fellow caucus members hadsilk screened the T-shirts themselves was never challenged11Melrod's application for employment with Respondent shows that hewas in residence in Madison,Wisconsin,from January I, 1968, to JanuaryI, 1972, which mayhave assisted Martin's intuition in making this sugges-tion to the detective agency AMERICAN MOTORS CORPORATIONthe labor relations department and Foreman Bartoshevichcame up to Melrod while he was working on the assemblyline, ordered him off the line, told him that he was beingsuspended pending a discharge hearing the next day 12 andthat he should pick up all his personal belongings in theplant. At this point the Union line steward inquired as towhat was going on and was told "nothing." They then es-corted Melrod with his belongings out of the plant.The disciplinary hearing was held the next day, April 3,when Melrod was formally told that he was being dis-charged for falsifying his application for employment inomitting his attendance at the University of Wisconsin.Bauman inquired if that were the "only reason" and wasassured that Melrod had attended the University.After the conclusion of the hearing Turrie asked if Mel-rod had been the editor of the newspaper "We, the People"and whether he was a member of the "RevolutionaryUnion." Melrod refused to answer on the grounds that itwas none of Respondent's business.i3On the morning of April 4 Vice President Bauman of theUAW came to Guzman while he was working on the as-sembly line and informed him that he was going to bedischarged for falsifying his application form. This Guz-man denied.According to Respondent's records a hearing was held at9:30 a.m. before David Turrie and William Young, bothrepresentatives of the labor relations department, at whichthey informed Guzman that he was being discharged forfalsifying his employment application form in having omit-ted his employment with Briggs and Stratton. Guzman de-nied the charge and contended that Jim Madden, the inter-viewer,was told all about that employment during hispreemployment interview and had told Guzman that itneed not be included in the form along with other suchinterim employment.14 The labor relations representatives12Respondent wanted the discharge hearing onApril 2but had to post-pone it to the next day because Union Vice President Bauman was unableto attendon April 213The above questions resulted from an oral report from Fidelfacts whichMartin described as followsA Also that his alleged employment with Joe Morse, I believe itwas, or John Morse of the Mayflower Moving Agency had been inves-tigated and there was no record at Mayflower of him having beenemployed by them He [Corrigan of Fidelfacts] gave us some informa-tion about Morse and the fact that he was probably involved in arevolutionary type movement and I related that back to some informa-tion I had received some time ago on S D S , and it seemed to fall verymuch in lineJUDGE WILSONWe're getting quite far along in this hearsay This isdouble or triple hearsay, but, I'm taking it as the report to be received,not for the truth of that report That's something else againA They [Fidelfacts] talked about the fact that he was probably theeditor of a radical publication called, "We, the people "14 It is noteworthy that Madden was not present at the discharge hearingand, therefore, did not dispute Guzman's contention despite the fact that,according to Martin, these disciplinary hearings were for the purpose "to459stated thattheywere just following orders and that theirorder was to advise Guzman that he was discharged.With this cut and dry disciplinaryhearing Guzman's em-ployment with Respondent ceased as had Melrod's the daybefore.B. ConclusionsThe only real question in this case is whether Melrodand Guzman were terminated by the Respondent becausethey falsified their employment application forms by omit-ting references to attendance to the University of Wiscon-sin and to the prior employmentat Briggsand Strattonrespectively," or whether these acknowledged omissionsfrom the forms were merely the pretext by which Respon-dent chose to eliminate these two employees for their ac-knowledged part in the composition and distribution offive leaflets relating to wages, hours, and working condi-tions in the plant.In the light of Martin's candid admissions made duringthe hearing that the investigations of the application formsall stemmed directly from Respondent's concern over thealleged "political type" nature of the leaflets distributed,the answer to the above question appears almost too sim-ple.There is no question but that Melrod omitted referenceto his attendance and graduation from the University ofWisconsin and that Guzman failed to include Briggs andStratton as a prior employment on their employment appli-cation forms.InMelrod's case the omission was deliberate. He hadhad the experience of having been found "overqualified"by reason of his educational qualifications for the jobsavailable for which he had previously applied. He did notintend to lose Respondent's assembly-line job by beingfound "overqualified" by education if he could help it inthis instance. Also judging from Respondent's propensityto accept the accuracy of any derogatory report made byanyone, known or unknown, together with its McCarthy-like belief that any university student of the time was auto-matically not only a member of S.D.S. but also a radicaliz-ing one while in college, one is forced to the conclusionthat there well may have been some valid grounds for thealleged position taken by S.D.S., as described by Martin,that college-educated applicants for employment shoulddeliberately withhold information regarding the education-al achievements of the applicant when applying for nonex-ecutive jobs. And further, Melrod had already discoveredthat jobs were not too plentiful at the time. Excuses thuscould be made for his omission.hear both sides of the story and find out whether there was some excuse asto why he didn't or did or what have you " Turrie and Young in charge ofthe "hearing" were spared the necessity of resolving this credibility problembetween Guzman and Madden because, to their knowledge, Martin hadpreviously inquired of Madden if he had told Guzman at the interview thatitwas unnecessary to fill out the "blanks" in his employment history At theinstant hearingMadden rather vividly recalled his interview with Guz-man-but not his previous interview with Melrod He had conducted sever-al hundred similar prehire interviews His memory was quite selective15Respondent's brief states"The positionof American Motors is thatMelrod and Guzman were dischargedsolelybecause they falsified their jobapplications " (Emphasis supplied ) 460DECISIONSOF NATIONALLABOR RELATIONS BOARDIn Guzman's case the omission of Briggs and Stratton asa previous employer may or may not have been Guzman'sfault. It may well have been Respondent's fault. Guzmantestified that his Briggs and Stratton employment had beendisclosed by him to James Madden who interviewed Guz-man regarding his application and that Madden suggestedthat it was unnecessary to add that to his application form.Guzman made this claim before and during his so-calleddisciplinary hearing which, according to Martin, was heldfor the purpose of "getting both sides on the table" and"finding excuses." However Respondent chose not to pro-duce Madden at the disciplinary hearing even though theconflict was known before hand. It deliberately chose toaccept Madden's word given privately. This is hardly dueprocess. In Guzman's case it seems that Respondent hadlocated a dischargeable offense and obviously did not in-tend to lose it through due process or otherwise. i6However the fact remains that Melrod and Guzman hadeach omitted something from his application form. UnderRespondent's rules this constituted a dischargeable of-fense. One omission was deliberate. The other was proba-bly Respondent's fault. But both men were discharged.Under these facts Respondent argues in its brief as fol-lows:The testimony was uncontradicted that neither em-ployee would have been hired had they truthfullycompleted their job applications (Tr. 162, 278, 311).Other employees have been discharged for "falsifi-cation of their applications" both prior and subse-quent to the discharge of Melrod and Guzman (Tr.190).In fact,neitherMelrod nor Guzman would havebeen dischargedif theyhad not falsified their applica-tions(Tr. 190).The position of American Motors is that Melrodand Guzman were discharged solely because they fal-sified their job applications.Guzman's statements thathe did not were immaterial-the Company'sbelief isthat he did falsify his application and that position hasnever changed.Unfortunately none of the above arguments are strictlyaccurate.ThusRespondent argues that neither Melrod nor Guz-man would have been hired if he had truthfully completedhis application.ActuallyMadden knew of Guzman's prioremployment at Briggs and Stratton and yet hired him.When asked specifically about Melrod'sattendance atthe University of Wisconsin,Martin testified as follows:Q. (By Mr. Brichze) With respect to the hiring ofhourly paid personnel, does the Company have any16 In view of his nonappearance at the disciplinary hearing, Madden'svivid recollection of his interview with Guzman at the instant hearing out ofthe "several hundred" such interviews he had conducted appears somewhatsuspect If necessary to a decision in this case, I would credit Guzmanpolicy with regard to college graduates?A. None as such. We like to see them come in forpossible supervisory position.JUDGE WILSON: What about the assembly line?THE WITNESS: The supervisors on the assembly lines,oh, yes.MR. sRJCHZE:Ihave no further questions.Q. (By Judge Wilson) In other words, as I get yourtestimony, American Motors does not rule out a col-lege graduate as a possible assembly line employee?A. Oh, no.Q. You are willing to take a college graduate on theassembly?A. Yes, we have 40 that I know of in the plant.Q. Even though they may have gone to college dur-ing the S.D.S. period.A. Even they went to college at any time.Q. If they were in a university during the S.D.S.period, would it be your practice to investigate at theuniversity to discover whether or not they were part ofthe S.D.S.?A. Not unless there was reason to do so.Q.Well, now, does that mean-A. That meansif they were handing out literaturethat looks like it was going to shut down the plant Iwould say we would. [Emphasis supplied.]Q. Even though they had been accepted for em-ployment, you would then check back on their collegecareer, is that right?A.Well, if we had checked their college career, wemight not. We already checked itThis testimony does not seem to corroborate the argumentmade.As for the argument that other employees had been dis-charged for similar application falsifications "both priorand subsequent" to Melrod and Guzman, the testimony isin dispute. According to the testimony of Respondent'switness four employees have been discharged for falsifyingtheir employment applications. The testimony is inconclu-sive as to whether one dischargee, for omittinga criminaloffense, was discharged before or after Melrod and Guz-man. The other was subsequent.The third argument above quoted is pure speculation.Interestingly enough it is based upon the testimony ofJames Madden who admittedly played no part in the deci-sion to discharge either Melrod or Guzman. However it istrue that the only reason Respondent gave to Melrod andGuzman for their discharge was the falsification of theirapplications.But the fact remains that Martin ordered the private de-tective agencies to investigate Melrod and all other distri-butors of the leaflets only because of the receipt of one ofthe early such leaflets so distributed and further orderedthe investigation of Guzman because he "felt he [Guzman]might have been" affiliated with the activities of Melrod indistributing the leaflet. Hence, the facts show conclusivelythat the discharges of Melrod and Guzman stemmed di-rectly from the distribution of the five leaflets. It was thefalsifications of the employment applications which Re-spondent used as the reason for the discharge. AMERICAN MOTORS CORPORATION461Respondent's brief continues Respondent's argument asfollowsWith regard to a leaflets or handbills, it is clear thatand uncontroverted that no one was disciplined be-cause of passing out leaflets and no attempt was madeby American Motors or any of its agents to stop any-one from passing out leaflets or handbills.The leaflets themselves were scurrilous, attemptedto defame the Company and interrupt production.They represented a deliberate attempt to cause the dis-ruption of production, to have a disruptive effect onemployees, to cause dissention and to be destructive ofdiscipline.As noted five leaflets in all were openly distributed at theplant gates. Even after its above description of the leaflets,Respondent's brief admits that "most of the leaflets, in factall of the leaflets, introduced by the General Counsel (G.C.2-6) deal with productionincreasesor 'speed up."' In facteven a cursoryexaminationof these leaflets discloses thatthey also dealt with the necessity for higher wages, "volun-tary overtime" on Saturdays, vacations with pay, and otherconditions of employment as well as speedup which, ofcourse, was the main topic of the leaflets probably becauseof the "increasein production," as Respondent preferredto call it, and/or the speedup, as the leaflets refer to thesame thing, which had dust been instituted at the plant byRespondent. In short these leaflets dealt exclusively withsuch bargainable subjects as wages, hours, and workingconditions and hence amounted to a protected concertedand/or union activity.Admittedly the collective-bargaining agreement in exis-tence between Respondent and Local 75 contained a meth-od protesting such production changes. All productionchanges by experience produced grievances In fact theleaflets here advocated the filing of grievances against theproductionincreaseand/or speedup. But Respondent'sbrief points out that Melrod filed no grievances himselfalong this line whereas Guzman filed only one. The brieffails, however, to mention the fact that Melrod complainedto his steward two or three times about the speedup and, inconjunction with that steward and his foreman, was able toameliorate the situation complained about without the ne-cessity of filing a formal grievance. Thus Melrod was infact using the first step of the grievance procedure Respon-dent referred to.A close scrutiny of all five leaflets discloses nothingtherein which did not relate to wages, hours and variousworking conditions including the speed up.17 The repro-duced cartoons which troubled Martin no doubt botheredthe executives but for persons witha senseof humor eventhe cartoons were amusing. A sense of humor is a necessityeven in business. The text of the leaflets appears factualbut not inflammatory. While these texts were perhaps notin "in-plant" language, as Martin immediately noted, theywere still intelligible17McDonnell Douglas Corporation,210 NLRB 280 (1974)Ifind nothing in any of these leaflets to justify theRespondent's above description of them.Martin, of course, saw it differently.Upon receipt of the very first leaflet distributed Martinconsulted with Zorn. As to this Martin testified he did so:A. Because I thought that we hada situation whichwas much moreseriousthan somebody falsifying hisapplication.We had a condition in the plant thatcould have deteriorated and gotten worse.Q. Are you saying you didn't discharge him for fal-sifying his application?A. No, I am saying there are thingsmore serious thansomeone being discharged for falsifying his application.In my opinion,shuttingthe whole plant down is muchmore seriousthan discussing discharge.[Empahsis sup-plied.]Q.Did Melrod shut the plant down?A. It looked that way.JUDGE WILSON: You drew the conclusion that theplant-that he wanted to shut the plant down?THE WITNESS: Among otherthings.Iwould say therewas a possibility. I'm talking about this-relating toliteraturefrom other facilities that had problems. Andpeople who were members or in some wayassociatedwith the Revolutionary Union,the sameage bracket,the same kind of background, following the procedurethat S.D.S. set up, don't give the fact that you graduat-ed or went to college, make sure that you establishthat you had an employer, which apparently wasdone, or had been done. It all fellintothe pattern.From his testimonyit isclear that Martin deduced thatthese leafletsconstituted a "political type activity" ratherthan a labor type activity because the terminology used inthe leaflets was "a little bit unusual," "not normally used inthe plant," and was not in "in-plant" language which madethem "look suspicious." From there he concluded that the"political aim" of these leaflets was ultimately to slowdown production and/or to close down the plant. Thisconstitutes a rather large mental jump. But he immediatelyordered private detectiveagenciesto investigate all thosewho were known to haveengaged inthe distribution of theleaflets.As to Melrod, the detective agency Fidelfacts reportedback to Martin that there was no record that Mayflowerhad ever employed Melrod and that his named employer"was probably involved in a revolutionary type move-ment" as well as the fact that he, Melrod, "was probablythe editor of a radical publication called 'We, the People."'Martin added Guzman's name to those being checked atthe time Guzman assisted in the distribution of the thirdleaflet,and after learning from Briggs and Stratton thatGuzman had been employed there at the sametime as anemployee whom he was told had "spentsome time in RedChina" and that Guzman "was somehow mixed up" with a"Revolutionary Union" group who were distributing leaf-lets at that plant which Martin found to have been verysimilar tothose distributed at his plant. At this point Mar-tin "felt that [Guzman] might have been" affiliated withthe activities of Melrod. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin accepted these hearsay reports without question.IfRespndent actually terminated Melrod and Guzman be-cause Martin's fears of their alleged revolutionary tenden-cies, then it was incumbent upon Respondent to prove thetruth of the matters contained in these hearsay reports.This Respondent did not do nor attempt to do. Respon-dent apparently preferred to rely upon hearsay accusationsby unknown persons in the manner made famous someyears ago by the late Senator Joseph McCarthy. That Icannot do.As Martin acknowledged and as the facts prove beyonda peradventure, these investigations leading to the factsomitted from Melrod's and Guzman's applications, to wit,attendance and graduation from the University of Wiscon-sin and employment at Briggs and Stratton, stemmed di-rectly and exclusively from the distribution of the leafletsat the Respondent's plant gates. Hence the motivatingforce leading to the discovery of the "falsifications" in theapplication forms was the distribution of these leaflets. Theleaflets, in turn, dealing as they did with wages, hours, andworking conditions constituted union and/or concerted ac-tivity protected by Section 7 of the Act. Section 8(a)(1) oftheAct prohibits an employer from interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act, including theright to engage in concerted activities "for the purpose ofcollective bargaining or other mutual aid or protection."The law is settled that an employer may not threaten ordischarge its employees for engaging in these activities.18And that the discharges are violative of the Act eventhough motivated only in part by such consideration.In addition the facts above found require the findingheremade that Respondent used the falsification of theemployment application forms here as the pretext uponwhich to discharge Melrod and Guzman for having en-gaged in union and/or concerted protected activities in or-der to discourage such activities on the part of its employ-ees inviolation of Section 8(a)(1) and (3) of the Act.And I find further that the efforts of the various foremenfound above to discourage the wearing of "Fight SpeedUp" T-shirts in the plant and to prevent Melrod from con-versing with Guzman amounted to interference, restraint,and coercion of employees in order to discourage suchunion and/or concerted activities in violation of Section8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in section III,above, and occurring in connection with Respondent'soperations described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.18N L R BvWashington AluminumCo,370 U S 9 (1962),Hugh HWilson Corporation v N L R B,414 F 2d 1345 (C A 3, 1966),cert.denied397 U S 935 (1970),NLRB v Dee's of New Jersey, Inc,395 F 2d 112(CA 3, 1968)V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent discriminated in regardto the hire and tenure of employment of Jonathan Melrodon Arpil 3, 1973, and Albert Guzman on April 4, 1973,because of their membership and activities on behalf ofInternational Union, United Automobile, Aerospace andAgricultural ImplementWorkers of America, Local No.75, and/or because of their protected concerted activitiesin violation of Section 8(a)(1) and (3) of the Act, I willorder that Respondent offer each of them full and immedi-ate reinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without preju-dice to his seniority and other rights and privileges, andmake him whole for any loss of pay he may have sufferedby reason of said discrimination against him by payment tohim of a sum of money equal to that which he would haveearned from the date of the discrimination against him tothe date of Respondent's offer of reinstatement less his netearnings during such period in accordance with the formu-la set forth in F.W.Woolworth Company,90 NLRB 289,with interest thereon at 6 percent per annum.Because of the type of unfair labor practices engaged inby Respondent, it is clear that Respondent has an opposi-tion to the policies of the Act in general and, therefore, Ideem it necessary to order Respondent to cease and desistfrom in any manner interfering with the rights guaranteedto its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record herein, I make the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure ofemployment of Jonathan Melrod and Albert Guzman bydischarging them on April 3 and 4, 1973, respectively, be-cause of their membership and activities on behalf of saidunion and/or because of their protected concerted activi-ties and in order to discourage such membership and activ-ities among its employees, Respondent has engaged in andis engaging in unfair labor practices in violation of Section8(a)(1) and (3) of the Act.2.By threatening employees with the disciplinary actionfor wearing "Fight Speed Up" T-shirts and by preventingMelrod from conversing with Guzman, Respondent has in-terfered with, restrained, and coerced its employees in therights guaranteed them in Section 7 of the Act in violationof Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and pursuant to Section 10(c) of the Na-tional Labor Relations Act, as amended, I hereby issue thefollowing recommended: AMERICAN MOTORS CORPORATION463ORDER 19Respondent American Motors Corporation, Milwaukee,Wisconsin, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regard tothe hire and tenure of employment or any term or condi-tion of employment of any of its employees because oftheirmembership in and activities on behalf of Interna-tional Union, United Automobile, Aerospace and Agricul-tural Implement Workers of America, Local No. 75, or anyother union of their choice or because of engaging in pro-tected concerted activities.(b) In any manner interfering with, restraining, or coerc-ing its employeesin the exerciseof their right to self-orga-nization, to form labor organizations, to join orassist Inter-national Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America, Local No. 75, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to Jonathan Melrod and Albert Guzman im-mediate and full reinstatement to his former job or, if hisjob nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights and privi-leges and make each whole for any loss of pay he may havesuffered by reason of the discrimination against him in themanner set forth in the section of this Decision entitled"The Remedy," with interest thereon at 6 percent per an-num.(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll, social security payment records, timecards, personnelrecords and reports, and all other records necessary to ana-lyze the amount of backpay due under the terms of thisOrder(c)Post at its Milwaukee body plant in Milwaukee, Wis-consin, copies of the attached notice marked "Appen-dix." 20 Copies of said notice, on forms provided by theRegional Director for Region 30, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material(d)Notify the Regional Director for Region 30, in writ-ing,within 20 days from the date of this Decision, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that unless the Respondentnotifies the said Regional Director within 20 days fromreceipt hereof that it will take the action here recommend-ed, the Board issue an order directing Respondent to takethe action here recommended.19 In the event no exceptions are filed as provided b^ Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes20 In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board "